Citation Nr: 0838634	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-33 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
degenerative arthritis with limitation of extension, left 
knee.

2.  Entitlement to an evaluation in excess of 30 percent for 
lateral instability, left knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis, right knee joint, post medial 
meniscectomy.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1970 to May 1971.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The Board remanded these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. in March 2008.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  Degenerative arthritis of the left leg causes limitation 
of motion with pain, but not extension limited to 30 degrees 
or more or ankylosis.  

3.  The veteran has instability of the left knee joint.

4.  Degenerative arthritis of the right knee causes pain on, 
but not limitation of, motion.    

5.  The veteran does not have instability of the right knee 
joint.

6.  No disability picture at issue in this appeal is so 
exceptional or unusual with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

7.  The veteran is not unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for degenerative arthritis with limitation of 
extension, left knee, are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2007).

2.  The criteria for entitlement to an evaluation in excess 
of 30 percent for lateral instability, left knee, are not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2007).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for degenerative arthritis, right knee joint, 
post medial meniscectomy, are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2007).

4.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2007); 38 C.F.R. §§ 
3.340, 3.341(a), 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating them 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice is not mandated at the 
time of the initial RO decision, it is not error to provide 
remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how VA determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).  The Court 
further held that, if the Diagnostic Code (DC) under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide the claimant at least general 
notice of that requirement.  The Court additionally held that 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must list examples of the 
types of medical and lay evidence the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Such 
evidence includes competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated March 2004 and May 2008, the first 
sent before initially deciding those claims in a rating 
decision dated August 2004.  Such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

The content of such notice, considered in conjunction with 
the content of another letter the RO sent the veteran in 
March 2006, also reflects compliance with pertinent 
regulatory provisions and case law, noted above.  In the 
letters, the RO acknowledged the veteran's claims, notified 
the veteran of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, informed him of VA's duty to assist, and indicated that 
it was developing his claims pursuant to that duty.  As well, 
the RO provided the veteran all necessary information on 
disability ratings, effective dates and claims for increased 
ratings for knee disabilities and TDIU.  The RO also 
identified the evidence it had received in support of the 
veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
veteran to identify or send directly to VA all requested 
evidence.    

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claims, 
including service medical records and post-service VA and 
private treatment records.  In May 2008, the veteran 
submitted a written statement indicating that he had more 
information or evidence to give to VA to substantiate his 
claim and requested VA to hold the record open for 30 days.  
Since then, however, he has submitted no such information or 
evidence for consideration.

The RO also endeavored to conduct medical inquiry in support 
of these claims by affording the veteran a VA examination, 
during which a VA examiner was to address the severity of the 
disabilities at issue in this appeal.  The veteran did not, 
however, attend the scheduled appointment despite being 
informed of the consequences of failing to do so.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran claims entitlement to increased evaluations for 
bilateral knee disabilities and entitlement to a TDIU.  He 
asserts that the evaluations assigned his knee disabilities 
do not accurately reflect the severity of his knee symptoms, 
which hinder his ability to work.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2007).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2007).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher initial 
evaluations for knee disabilities.  These GC opinions reflect 
that a veteran who has x-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes (DCs) 5003 and 5257 provided additional 
disability is shown.  VAOPGCPREC 23-97 (July 1, 1997) 
(23-97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



A.  Claims for Increased Evaluations

The RO has evaluated each of the veteran's left knee 
disabilities as 30 percent disabling pursuant to Diagnostic 
Codes (DCs) 5010-2161 and 5257.  DC 5010 provides that 
arthritis that is due to trauma and substantiated by x-ray 
findings is to be rated on limitation of motion of affected 
parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, DC 
5010 (2007).  

DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2007).

The appropriate DCs for the specific joint involved in this 
case are 5260 and 5261.  DC 5260 provides that a 0 percent 
evaluation is assignable for flexion of the leg limited to 60 
degrees.  A 10 percent evaluation is assignable for flexion 
of the leg limited to 45 degrees.  A 20 percent evaluation is 
assignable for flexion of the leg limited to 30 degrees.  A 
30 percent evaluation is assignable for flexion of the leg 
limited to 15 degrees 38 C.F.R. § 4.71a, DC 5260 (2007).  

DC 5261 provides that a 0 percent evaluation is assignable 
for extension of the leg limited to 5 degrees.  A 10 percent 
evaluation is assignable for extension of the leg limited to 
10 degrees.  A 20 percent evaluation is assignable for 
extension of the leg limited to 15 degrees.  A 30 percent 
evaluation is assignable for extension of the leg limited to 
20 degrees.  A 40 percent evaluation is assignable for 
extension of the leg limited to 30 degrees.  A 50 percent 
evaluation is assignable for extension of the leg limited to 
45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2007); see also 
VAOGCPREC 9-2004 (Sept. 17, 2004) (holding that separate 
evaluations under 38 C.F.R. § 4.71a, DC 5260 (leg, limitation 
of flexion) and DC 5261 (leg, limitation of extension) may be 
assigned for disability of the same joint).  

Also applicable to this case are DCs 5256 and 5257.  DC 5257 
provides that a 10 percent evaluation is assignable for 
slight recurrent subluxation or lateral instability of the 
knee.  A 20 percent evaluation is assignable for moderate 
recurrent subluxation or lateral instability of the knee.  A 
30 percent evaluation is assignable for severe recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. § 
4.71a, DC 5257 (2007).  DC 5256 provides that an evaluation 
of at least 30 percent is assignable for ankylosis of the 
knee.  38 C.F.R. § 4.71a, DC 5256 (2007).  

Based on these criteria, as well as the reasoning noted 
below, the evidence establishes that the veteran's left and 
right knee disability pictures do not more nearly approximate 
the criteria for increased evaluations under any applicable 
DC or GC opinion during any time period at issue in this 
appeal.    

The veteran injured his left knee on multiple occasions 
during service.  These injuries necessitated surgery and 
post-surgical physical therapy.  Thereafter, the veteran 
continued to complain of, or medical professionals noted, 
left knee instability, weakness and atrophy in the left leg.  
Due to these persistent symptoms, the veteran received a 
medical discharge from service.  

Two months after discharge, the veteran again reported left 
knee complaints, primarily instability.  Testing revealed a 
chronic tear of the left medial collateral ligament, which, 
in July 1971, necessitated surgery.  Thereafter, the veteran 
participated in physical therapy and the instability 
improved.  The RO assigned the veteran a temporary 100 
percent disability evaluation based on the left knee surgery 
and post-surgery convalescent period for the period extending 
from July 20, 1971 to September 30, 1971.

Since then, the veteran has received additional left knee 
treatment, has also received treatment, including surgery in 
April 1982, for right knee complaints and a tear (not then 
service connected), and has undergone VA examinations.  
During treatment visits dated from 1973 to 1986, examiners 
noted limitation of flexion of the left knee and left knee 
instability, pain and popping, and atrophy of both legs.  In 
September 1981, a VA physician found that, although the 
veteran's left knee instability most likely prevented him 
from handling some jobs, particularly those requiring 
excessive standing or climbing, it did not preclude him from 
pursuing a somewhat sedentary occupation such as a computer 
operator, which required skills the veteran already 
demonstrated.

During VA examinations conducted in June 1973 and February 
1982, examiners noted limitation of flexion of the left knee, 
crepitation on motion, and left leg atrophy.  X-rays 
conducted during this time period revealed degenerative 
disease of the left knee and degenerative changes in the 
right knee.

In 1993 and 1995, at work, the veteran sustained a soft 
tissue right knee injury and experienced right knee 
discomfort, pain, clicking and popping secondary to overuse 
syndrome.  In March 1996, he underwent a private evaluation 
of residuals of the injury and overuse syndrome.  During this 
evaluation, a physician noted the following symptoms: left 
knee tenderness, aching, burning, pain, popping, grinding, 
cracking and significant crepitance, left leg cramping, right 
knee pain, aching, soreness and tenderness, right leg 
cramping, bilateral limitation of flexion, and weakened 
quadriceps strength on the right.   The veteran reported that 
his right knee pain was becoming progressively worse and that 
his bilateral knee disabilities interfered with many his 
activities of daily living and certain work duties.  

During a VA examination conducted in July 1997, the veteran 
reported that he had a unstable left knee, which necessitated 
the use of an immobilizer when walking.  As well, he reported 
that he occasionally had instability in his left knee and 
wore a sleeve for support.  Allegedly, his bilateral knee 
pain worsened in cold weather and when there were barometric 
pressure changes and precluded him from working in his past 
occupation as a carpenter.  An examiner failed to confirm 
instability of either knee.  Rather, he noted the following 
left knee findings: slight warmth; a bony deformity; 
crepitus; two scars measuring 2 and 8.5 inches; extension to 
30 degrees with pain; and flexion to 108 degrees with pain.   
He also noted extension and flexion of the right knee from 10 
to 120 degrees with crepitus.  He indicated that the veteran 
walked with a slight limp.  X-rays revealed degenerative 
joint disease of both knees.  

In March 1998, the veteran underwent magnetic resonance 
imaging, which revealed a tear in the veteran's left knee.  
This tear necessitated surgery, or more specifically, an 
arthroscopy and shaving of the medial femoral condyle and 
medial meniscus in June 1998.  By the end of July 1998, the 
veteran's left knee had healed, causing no pain, swelling or 
limitation of motion.  In August 1998, a VA orthopedist 
recommended that the veteran make a career change.  The RO 
assigned the veteran a temporary 100 percent disability 
evaluation based on the left knee surgery and post-surgery 
convalescent period for the period extending from June 28, 
1998 to July 31, 1998.

While the veteran's left knee disability reportedly improved 
after the 1998 surgery, his right knee disability reportedly 
worsened.  From February 1999 to September 1999, the veteran 
complained of, and received injections for, significant right 
knee pain.  

In February 2000, the veteran underwent a VA examination, 
during which he reported that he had bilateral knee pain, 
worse on the left, which increased on activity and in cold 
and rainy weather and had caused him to stop working as a 
carpenter.  He indicated that he was then working as a 
cashier, which required prolonged standing.  An examiner 
noted an inability to squat, range of motion of the left knee 
to 125 degrees and of the right knee to 150 degrees, well-
healed scars, including two measuring 10 and 24 centimeters, 
severe left knee grinding, instability and joint line 
tenderness on the left, and left leg atrophy.  He also noted 
right knee joint-line tenderness.  The examiner diagnosed 
severe degenerative osteoarthritis of the left knee, 
involving both medial lateral compartments, severe 
chondromalacia, left patella, left knee instability, mild to 
moderate degenerative osteoarthritis of the right knee, and 
mild chondromalacia, right patella.  The examiner concluded 
that the veteran's then present knee condition made him 
employable only in permanent, restrictive work, preferably in 
a sit-down position that did not require standing or walking.

Since the veteran filed a claim for an increased evaluation 
in January 2004, he has not undergone another VA examination 
despite being given an opportunity to do so.  Under 38 C.F.R. 
§ 3.655 (2007), when entitlement to a benefit cannot be 
established without a current VA examination and a claimant, 
without good cause, fails to report for such examination, the 
claim shall be denied if it is a claim for an increased 
evaluation.  In this case, however, because the veteran has 
sought VA treatment for knee complaints since he filed his 
claim and the records of this treatment are in the claims 
file, there is sufficient other evidence of record to 
determine the veteran's entitlement to the benefit being 
sought.  

These records show that since 2004, the veteran has sought VA 
treatment for right knee pain and stiffness, which he had 
been treating with pain medication with some relief, and left 
knee pain, aggravated in cold weather.  Physicians confirmed 
right knee pain and left knee pain, laxity and crepitus and 
noted that the veteran used a knee brace.  

According to the previously noted evidence, the veteran's 
left knee disability has worsened since discharge and become 
severe, producing degenerative arthritis and associated 
symptoms, including instability.  During the entire time 
appeal period at issue in this case, the arthritis, for which 
the veteran is currently in receipt of a 30 percent 
evaluation, caused limitation of motion with pain, including 
extension limited to, at most, 10 degrees.  To be assigned an 
increased evaluation for this disability, the evidence must 
show that the veteran has more limited extension, to at least 
30 degrees, or ankylosis secondary to the left knee 
arthritis.  Inasmuch as the evidence fails to show this, an 
evaluation in excess of 30 percent may not be assigned this 
disability under DC 5256 or 5261.  

The veteran is also in receipt of a 30 percent evaluation for 
the left knee instability, which, under DC 5257, is the 
maximum schedular evaluation assignable for instability.  In 
light of this fact, to be assigned an increased evaluation 
for this disability, the evidence must show entitlement on an 
extraschedular basis (see below).  

According to the previously noted evidence, the veteran's 
right knee disability involves degenerative arthritis, but 
since the veteran filed his claim for an increased evaluation 
for this disability, the arthritis has caused pain on, but 
not limitation of, motion.  In fact, since the veteran's 
discharge from service, his right knee arthritis has never 
caused flexion limited to 30 degrees, extension limited to 15 
degrees or ankylosis, which would warrant an increased 
evaluation under DC 5256, 5260 or 5261.  Moreover, although 
during the same time period, the veteran reported wearing a 
knee sleeve and brace (on one occasion did not specify which 
knee), which suggests the presence of an unstable knee, no 
medical professional ever objectively confirmed right knee 
instability.  A separate evaluation for such a symptom may 
therefore not be assigned.    

In an exceptional case, an increased evaluation is available 
on an extraschedular basis.  In this case, however, there is 
no indication of record that the schedular criteria are 
inadequate to evaluate any disability at issue in this 
decision.  The medical evidence does not establish that any 
such disability, alone, causes marked interference with the 
veteran's employment, or necessitates frequent periods of 
hospitalization.  Rather, in 1981 and 2000, physicians opined 
that the veteran's knee disabilities restricted the type of 
work the veteran could do, but did not completely hinder his 
employability in sedentary positions.  In addition, although 
the veteran has undergone multiple knee surgeries in the 
past, he has not been hospitalized for either knee since he 
filed his claim for an increased evaluation for his knee 
disabilities.  In light of the foregoing, the Board finds 
that the veteran's claims for increased evaluations do not 
present such exceptional or unusual disability pictures as to 
render impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
these claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2007).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing findings, the Board concludes that the 
criteria for increased evaluations for degenerative arthritis 
with limitation of extension, left knee, lateral instability, 
left knee, and degenerative arthritis, right knee joint, post 
medial meniscectomy, are not met.  

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded different evaluations in the future should any of his 
disability pictures change.  38 C.F.R. § 4.1.  At present, 
however, the above noted evaluations are the most appropriate 
given the medical evidence of record.  In reaching this 
decision, the Board considered the complete history of the 
disabilities at issue as well as the current clinical 
manifestations and the effect these disabilities have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  In addition, the Board considered the applicability of 
the benefit-of-the-doubt doctrine.    

B.  Claim for a TDIU

The veteran claims that his knee disabilities have rendered 
him unemployable.  Total disability ratings for compensation 
purposes may be assigned where the schedular rating is less 
than 100 percent, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities provided the following 
percentages are met.  If unemployability is the result of a 
single service-connected disability, that disability must be 
ratable at 60 percent or more.  If unemployability is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities, the adjudicator must 
determine if, in light of such disabilities, he was capable 
of performing the physical and mental acts required by 
employment, not whether he was able to find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  His service-
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

In this case, the veteran satisfies the percentage 
requirements noted above.  He is service connected for 
degenerative arthritis with limitation of extension, left 
knee, evaluated as 30 percent disabling, lateral instability, 
left knee, evaluated as 30 percent disabling, and 
degenerative arthritis, right knee joint, post medial 
meniscectomy, evaluated as 10 percent disabling.  The 
combined evaluation for these disabilities is 60 percent.  
Under 38 C.F.R. § 4.16(a), these disabilities, which affect 
both lower extremities, are to be considered as one 
disability.

However, these disabilities are not sufficiently severe as to 
render the veteran unable to secure or follow a substantially 
gainful occupation.  Rather, as previously explained, 
according to two physicians, the veteran is employable, 
albeit in sedentary positions, despite his service-connected 
disabilities.  Certainly the veteran has worked in these type 
of positions in the past, including as a cashier and with 
computers.  The veteran has not submitted a medical opinion 
refuting those of the aforementioned physicians.  Instead, 
his assertions represent the only evidence of record 
establishing that his service-connected disabilities render 
him unemployable.  These assertions may not be considered 
competent as the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge to render 
a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that laypersons are not competent to 
offer medical opinions). 

In light of the foregoing, the Board concludes that the 
criteria for entitlement to a TDIU have not been met.  In 
reaching this decision, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there is not an approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.  Rather, as a preponderance of the 
evidence is against the claim for a TDIU, such claim must be 
denied.




ORDER

An evaluation in excess of 30 percent for degenerative 
arthritis with limitation of extension, left knee, is denied.

An evaluation in excess of 30 percent for lateral 
instability, left knee, is denied.

An evaluation in excess of 10 percent for degenerative 
arthritis, right knee joint, post medial meniscectomy, is 
denied.

A total disability rating based on individual unemployability 
is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


